UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-23379 I.C. ISAACS & COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-1377061 (I.R.S. Employer Identification No.) 475 10th Avenue, 9th Floor,New York, NY (Address of principal executive offices) 10018 (Zip code) (646) 459-2600 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ YesS No As of November 14, 2007, 12,563,418 shares of common stock, par value $.0001 per share, of the registrant were outstanding. 1 I. C. ISAACS & COMPANY, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page(s) ITEM 1. FINANCIAL STATEMENTS 3-10 Consolidated Condensed Balance Sheets (Unaudited) 3 Consolidated Condensed Statements of Operations (Unaudited) 4 Consolidated Condensed Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Condensed Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11-20 Important Information Regarding Forward–Looking Statements 11 Significant Accounting Policies and Estimates 11-12 Results of Operations 13 Liquidity and Capital Resources 17 Backlog and Seasonality 19 Limited Dependence on Certain Customers 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 20 PART II – OTHER INFORMATION ITEM 6. EXHIBITS 21 SIGNATURES 22 EXHIBIT INDEX 23 2 Table of Contents PART I—FINANCIAL INFORMATION I.C. Isaacs & Company, Inc. Consolidated Condensed Balance Sheets (Unaudited) Item 1. Financial Statements. September 30, 2007 December 31, 2006 Assets Current assets Cash and cash equivalents $ 1,101,672 $ 524,544 Accounts receivable, less allowance for doubtful accounts of $871,000 and $725,000 6,639,245 13,268,014 Inventories (Note 3) 5,356,927 10,492,169 Prepaid expenses and other 598,602 1,004,170 Total current assets 13,696,446 25,288,897 Property, plant and equipment, at cost, less accumulated depreciation and amortization 2,091,000 3,233,047 Other assets 270,780 287,258 $ 16,058,226 $ 28,809,202 Liabilities And Stockholders’ Equity Current liabilities Bank overdraft $ 227,584 $ 7,582 Revolving line of credit (Note 4) — 3,389,656 Note payable (Note 4) 2,103,461 2,103,461 Accounts payable 1,424,426 2,831,185 Accrued expenses and other current liabilities (Note 5) 3,492,444 1,806,383 Total current liabilities 7,247,915 10,138,267 Pension liability(Note 10) 1,703,000 1,603,000 Commitments and contingencies (Note 9) Stockholders’ Equity (Notes 7 and 8) Preferred stock: $.0001 par value; 5,000,000 shares authorized, none outstanding — — Common stock: $.0001 par value; 50,000,000 shares authorized, 13,740,127 and 13,250,994 shares issued; 12,563,418 and 12,074,285 shares outstanding 1,374 1,325 Additional paid-in capital 46,046,513 45,302,162 Accumulated deficit (31,311,705 ) (20,606,681 ) Accumulated other comprehensive income (5,306,000 ) (5,306,000 ) Treasury stock, at cost (1,176,709 shares) (2,322,871 ) (2,322,871 ) Total stockholders’ equity 7,107,311 17,067,935 $ 16,058,226 $ 28,809,202 See accompanying notes to consolidated condensed financial statements. 3 Table of Contents I.C. Isaacs & Company, Inc. Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net sales $ 9,142,571 $ 21,276,299 $ 31,832,243 $ 66,579,956 Cost of sales 7,279,363 12,511,832 22,091,483 38,978,849 Gross profit 1,863,208 8,764,467 9,740,760 27,601,107 Operating expenses Selling 2,428,495 2,833,868 6,373,340 8,127,303 License fees 1,125,000 1,319,913 3,375,000 4,278,846 Distribution and shipping 451,470 612,822 1,565,774 1,842,647 General and administrative 2,229,530 1,967,872 6,952,054 6,806,012 Severance (Note 9) 67,050 — 1,279,319 — Impairment of assets (Note 11) 756,040 — 756,040 — Gain on sale of trademark (Note 12) (100,000 ) — (100,000 ) — Total operating expenses 6,957,585 6,734,475 20,201,527 21,054,808 Operating (loss) income (5,094,377 ) 2,029,992 (10,460,767 ) 6,546,299 Other (expense) income Interest, net of interest income (37,282 ) (250,170 ) (161,331 ) (429,892 ) Other, net (10,492 ) 63 (5,929 ) 3,471 Total other expense (47,774 ) (250,107 ) (167,260 ) (426,421 ) (Loss) income before income taxes (5,142,151 ) 1,779,885 (10,628,027 ) 6,119,878 Income tax (expense) benefit (Note 6) (76,997 ) 320,000 (76,997 ) 869,449 Net (loss) income $ (5,219,148 ) $ 2,099,885 $ (10,705,024 ) $ 6,989,327 Basic (loss) earnings per share $ (0.42 ) $ 0.17 $ (0.87 ) $ 0.58 Basic weighted average shares outstanding 12,328,401 12,018,662 12,275,153 12,001,953 Diluted (loss) earnings per share $ (0.42 ) $ 0.17 $ (0.87 ) $ 0.55 Diluted weighted average shares outstanding 12,328,401 12,711,747 12,275,153 12,706,374 See accompanying notes to consolidated condensed financial statements. 4 Table of Contents I.C. Isaacs & Company, Inc. Consolidated Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Operating Activities Net (loss) income $ (10,705,024 ) $ 6,989,327 Adjustments to reconcile net income to cash provided by (used in) operating activities Provision for doubtful accounts 146,000 (28,000 ) Change in provision for sales returns and discounts (7,746 ) (425,473 ) Inventory obsolescence reserve 400,000 40,000 Deferred tax asset — (991,000 ) Depreciation and amortization 663,523 417,566 Stock-based compensation 529,400 909,408 Net loss on sale and impairment of assets 656,040 — (Increase) decrease in assets Accounts receivable 6,490,515 (2,261,682 ) Inventories 4,735,242 (7,855,385 ) Prepaid expenses and other 405,568 (105,019 ) Other assets (3,367 ) 23,413 (Decrease) increase in liabilities Accounts payable (1,406,759 ) (666,321 ) Accrued expenses and other current liabilities 1,686,061 (2,045,798 ) Pension liability 315,000 310,200 Cash provided by (used in) operating activities 3,904,453 (5,688,764 ) Investing Activities Capital expenditures (257,671 ) (823,908 ) Proceeds from sale of assets 100,000 — Cash used in investing activities (157,671 ) (823,908 ) Financing Activities Net change in bank overdrafts 220,002 (180,601 ) Net (payments) borrowings on revolving line of credit (3,389,656 ) 8,317,373 Principal payments on long-term debt — (2,146,690 ) Issuance of common stock — 62,510 Cash (used in) provided by financing activities (3,169,654 ) 6,052,592 Increase (decrease) in cash and cash equivalents 577,128 (460,080 ) Cash and cash equivalents, at beginning of period 524,544 943,422 Cash and cash equivalents, at end of period $ 1,101,672 $ 483,342 See accompanying notes to consolidated condensed financial statements. 5 Table of Contents I.C. Isaacs & Company, Inc. Notes to Consolidated Condensed Financial Statements (Unaudited) 1.Basis of Presentation The accompanying interim consolidated condensed financial statements include the accounts of I.C. Isaacs & Company, Inc. (“ICI”), I.C. Isaacs & Company L.P. (the “Partnership”), Isaacs Design, Inc. (“Design”) and I.C. Isaacs Far East Ltd. (collectively, the “Company”). I.C. Isaacs Far East Ltd. did not have any revenue or expenses in 2006 or thus far in 2007.All intercompany balances and transactions have been eliminated. The accompanying interim consolidated condensed financial statements have been prepared in conformity with United States generally accepted accounting principles (“GAAP”), consistent in all material respects with those applied in the audited financial statements appearing in the Company’s Annual Report on Form 10-K for the year ended December31, 2006.The preparation of financial statements in conformity with GAAP requires management to make estimates and judgments that affect the amounts reported in the financial statements and accompanying notes. The accounting estimates that require management’s most significant and subjective judgments include the provisions for doubtful accounts, returns, merchandise allowances, unsold inventory, tax asset valuation, accruals for bonuses, pension liabilities and stock-based compensation expense. The actual results experienced by the Company may differ from management’s estimates. The interim financial information is unaudited, but reflects all normal adjustments that are, in the opinion of management, necessary to provide a fair statement of results for the interim periods presented. The interim financial statements should be read in connection with the financial statements in the Company’s Annual Report on Form 10-K for the year ended December31, 2006. 2.Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (the “FASB”) issued FASB Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109, which establishes that the financial statement effects of a tax position taken or expected to be taken in a tax return are to be recognized in the financial statements when it is more likely than not, based on the technical merits, that the position will be sustained upon examination. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company adopted FIN 48 effective January 1, 2007.The Company’s management analyzed its income tax positions using the criteria required by FIN 48 and has concluded there was no material impact on its financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No. 115.This Statement permits companies and not-for-profit organizations to make a one-time election to carry eligible types of financial assets and liabilities at fair value, even if fair value measurement is not required under GAAP.SFASNo. 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted if the decision to adopt the standard is made after the issuance of the Statement but within 120 days after the first day of the fiscal year of adoption, provided no financial statements have yet been issued for any interim period and provided the requirements of SFASNo. 157, Fair Value Measurements, are adopted concurrently with SFASNo. 159.The Company does not believe that it will adopt the provisions of this Statement. 3. Inventories Inventories consist of the following: September 30, 2007 December 31, 2006 Work-in-process $ 559,309 $ 1,106,770 Finished goods 4,797,618 9,385,399 Total inventories $ 5,356,927 $ 10,492,169 6 Table of Contents 4. Credit Facilities On November 13, 2007, the Company entered into a Second Amendment to the Credit Facility (the “Second Amendment Credit Facility”, and the underlying three-year credit facility, the “Credit Facility”) with Wachovia Bank, National Association (“Wachovia”).In summary the Second Amendment Credit Facility does the following: · waives all existing defaults from March 2007 through September 2007; · extends the termination date from December 28, 2007 to December 31, 2011; · offers two borrowing options from which the Company can choose.One option offers, using as collateral, up to 85% of eligible accounts receivable minus reserves (both as defined by the Credit Facility), as designated by Wachovia.The other option offers, using as collateral, up to 85% of eligible accounts receivable and a portion of eligible inventory (not to exceed $8.0 million) minus reserves as designated by Wachovia.The Company mustmaintain excess availability of $2.0 million ($1.5 million if certain ratios are met) under this second option; · adjusts the applicable margin to fluctuate from (0.25%) to 0.25% for Prime Rate loans and 2.00% to 2.50% for LIBOR loans; · eliminates the financial covenants, such as fixed charge coverage ratios and tangible liability to net worth ratios, that were required by the Credit Facility; · reduces the amount of capital expenditures the Company can incur for fiscal years 2007 and 2008 from $2.0 million to $0.4 million in the aggregate; and · requires an early termination fee of (i) 1.5% of the revolver commitment if the termination occurs on or before November 13, 2008 and (ii) 0.75% of the Revolver Commitment if the termination occurs after November 13, 2008 but on or before November 13, 2009. As collateral security for the Company’s obligations under the Credit Facility, the Company granted a first priority security interest in all of its assets to Wachovia. On May 6, 2002, Textile Investment International S.A. (“Textile”), an affiliate of Latitude Licensing Corp. (“Latitude”), the licensor of the Girbaud Marks to the Company, acquired a note that the Company had issued to a former licensor.On May 21, 2002, Textile exchanged that note for an amended and restated note (the “Replacement Note”) bearing interest at the rate of 8% per annum. In connection with the execution of the Credit Facility, the Replacement Note was further amended and restated to subordinate Textile’s rights to the rights of Wachovia under the Credit Facility (the “Amended and Restated Replacement Note” and together with the Replacement Note, the “Textile Notes”).At September 30, 2007, all subordinated debt maturities of $2,103,461 were classified as current liabilities. In connection with the execution of the Credit Facility Second Amendment on November 13, 2007, the Company, Textile and Wachovia amended the Intercreditor and Subordination Agreement (the “Intercreditor and Subordination Agreement Amendment”) whereby, on and after July 31, 2008, the Company may make regularly scheduled payments of principal that, for the purposes hereof, shall include deferred note payments, with respect to the Replacement Note and interest thereon on an unaccelerated basis, in accordance with the terms of the Intercreditor and Subordination Agreement Amendment provided that the Company is in compliance with the covenants of the Credit Facility Second Amendment. 7 Table of Contents 5. Accrued Expenses Accrued expenses consist of the following: September 30, 2007 December 31, 2006 Accrued severance (Note 9) $ 866,898 $ — Accrued interest 659,211 533,004 Customer allowances 625,000 — Royalties & other licensor obligations (Note 9) 321,049 135,152 Accrued professional fees & legal 252,046 190,723 Straight-line rent accrual 239,709 212,289 Customer credit balances 154,367 98,012 Accrued taxes 128,279 165,394 Accrued compensation & related withholdings 113,095 189,309 Sales commissions payable 73,790 107,500 Management & selling bonuses — 175,000 Other 59,000 — Total accrued expenses $ 3,492,444 $ 1,806,383 6. Income Taxes As of September 30, 2007 and 2006, the Company had net operating loss carry forwards for income tax reporting purposes of approximately $41,332,000 and $34,706,000, respectively, which represent deferred tax assets of approximately $20,972,000 and $13,633,000, respectively. These net operating losses begin to expire in 2014. The Company evaluates these net operating losses and the related valuation allowances both quarterly and annually.Until 2004, the Company maintained a valuation allowance equal to the deferred tax asset, thereby recognizing a net deferred tax asset of zero.Starting in 2004, and continuing through the first three quarters of 2006, the Company recognized a net deferred tax asset based on the Company’s evaluation that it would generate future taxable income to utilize the NOL for income tax purposes.The estimated income tax benefit was approximately $341,000 and $991,000 (before the alternative minimum tax expense of $21,000 and $121,500 for the three and nine months ended September 30, 2006, respectively. At December 31, 2006, the Company determined that the more likely than not conditions for recognition of the deferred tax asset were no longer met and the Company recognized a valuation allowance equal to the deferred tax asset as of December 31, 2006 and September 30, 2007 and therefore, did not recognize an income tax benefit for the three and nine months ended September 30, 2007. 7. Earnings (Loss) Per Share Earnings (loss) per share is based on the weighted average number of shares of common stock and dilutive common stock equivalents outstanding. Basic earnings (loss) per share includes no dilution and is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted earnings (loss) per share reflects the potential dilution of securities that could share in the earnings of an entity.If the outstanding options and restricted stock were included in the dilutive earnings (loss) per share, the result would be anti-dilutive.Accordingly, basic and diluted net loss attributable to common stock per share are identical for the three and nine months ended September 30, 2007.If included, the dilutive number of shares of common stock issuable in connection with stock options and restricted stock would total 241,264 and 287,790, respectively, in the three and nine months ending September 30, 2007. 8 Table of Contents The following table presents a reconciliation of the basic and diluted earnings per share with regard to the weighted average shares outstanding for the three and nine months ended September 30, 2006: Three Months Ended September 30, 2006: Net Income Shares Per Share Amount Basic earnings per share $ 2,099,885 12,018,662 $ 0.17 Effect of dilutive options and warrants 693,085 Diluted earnings per share $ 2,099,885 12,711,747 $ 0.17 Nine Months Ended September 30, 2006: Net Income Shares Per Share Amount Basic earnings per share $ 6,989,327 12,001,953 $ 0.58 Effect of dilutive options and warrants 704,421 Diluted earnings per share $ 6,989,327 12,706,374 $ 0.55 8. Stock Options, Warrants, Restricted Stock and Stock-Based Compensation Stock options, warrants and restricted stock (collectively, the “equity awards”) Under the Company’s Amended and Restated Omnibus Stock Plan (the “Company Plan”), the Company may grant qualified and non-qualified stock options, stock appreciation rights, restricted stock or performance awards, payable in cash or shares of common stock, to selected employees. The Company reserved 2,200,000 shares of common stock for issuance under the Company Plan.Options to purchase 125,000 and 60,000 shares of common stock were granted in the first nine months of 2007 and 2006, respectively.During the first nine months of 2007, options to purchase 58,333 shares of common stock were terminated.No options to purchase shares of common stock were terminated in the first nine months of 2006.No options to purchase shares of common stock were exercised during the first nine months of 2007.During the first nine months of 2006, options to purchase 65,800 shares of common stock were exercised, and the Company was paid $62,510 in connection therewith.There were outstanding options to purchase 1,258,034 and 1,168,367 shares of common stock under the Company Plan at September 30, 2007 and 2006, respectively.These options have a maximum term of 10 years from the date of grant. Under the Company’s 2005 Non-Employee Directors’ Stock Option Plan (the “Directors’ Plan”), non-employee directors receive automatic grants of options to purchase common stock in amounts that are specified by such plan.The exercise prices of all options granted under the Directors’ Plan are fixed at 100% of the market price of the common stock on each grant date.The Company has reserved 450,000 shares of common stock for issuance under the Directors’ Plan.Options to purchase 90,000 and 105,000 shares of common stock were granted in the first nine months of 2007 and 2006, respectively.No options to purchase shares of common stock were exercised or terminated under the Directors’ Plan in the first nine months of 2007 and 2006.There were outstanding options to purchase 315,000 and 225,000 shares of common stock under the Directors’ Plan at September 30, 2007 and 2006, respectively, all of which were fully vested at time of issuance. These options have a maximum term of 10 years from the date of grant. In June 2007, the Company’s Board of Directors (the “Board”) approved the I.C. Isaacs &
